Citation Nr: 9907302	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-38 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left hand, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


REMAND

The Board remanded this claim to the RO for additional 
development in June 1996 and again in August 1997.  In 1999, 
before the claim was returned to the Board for appellate 
consideration, the member of the Board who conducted the 
veteran's August 1995 hearing ended his employment with the 
Board.  The RO informed the veteran of this fact, and of his 
right to another hearing before a member of the Board by 
letter dated February 1999.  Therein, the veteran was 
requested to indicate whether he wanted such a hearing.  
Later that month, the veteran responded that he wanted to 
attend a hearing before the Board at the Cleveland RO.  In 
light of the foregoing, this case is REMANDED to the RO for 
the following action:

The veteran should be scheduled for a 
hearing before a member of the Board in 
Cleveland, Ohio, as soon as practicable.

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  By this 
action, the Board intimates no opinion as to the ultimate 

determination warranted in this case.  No action is required 
of the veteran until he receives further notice.



	
__________________________________
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






